
	
		I
		112th CONGRESS
		1st Session
		H. R. 3716
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Huelskamp (for
			 himself and Mrs. Ellmers) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide that Federal funds may not be used for
		  National Heritage Areas and similar areas, and for other
		  purposes.
	
	
		1.Table of contents
			
				Sec. 1. Table of contents.
				Sec. 2. Illinois and Michigan Canal National Heritage
				Corridor.
				Sec. 3. John H. Chafee Blackstone River Valley National
				Heritage Corridor.
				Sec. 4. Delaware and Lehigh National Heritage
				Corridor.
				Sec. 5. Southwestern Pennsylvania Heritage Preservation
				Commission (Path of Progress).
				Sec. 6. Cane River NHA.
				Sec. 7. Quinebaug and Shetucket Rivers Valley National Heritage
				Corridor.
				Sec. 8. America's Agricultural Heritage Partnership (Silos and
				Smokestacks).
				Sec. 9. Augusta Canal NHA.
				Sec. 10. Essex NHA.
				Sec. 11. Hudson River Valley NHA.
				Sec. 12. National Coal Heritage Area.
				Sec. 13. Ohio and Erie Canal National Heritage
				Corridor.
				Sec. 14. Steel Industry American Heritage Area.
				Sec. 15. Shenandoah Valley Battlefields National Historic
				District.
				Sec. 16. South Carolina National Heritage Corridor.
				Sec. 17. Tennessee Civil War Heritage Area.
				Sec. 18. Automobile NHA (MotorCities).
				Sec. 19. Lackawanna Valley NHA.
				Sec. 20. Schuylkill River Valley NHA.
				Sec. 21. Wheeling NHA.
				Sec. 22. Yuma Crossing NHA.
				Sec. 23. Erie Canalway National Heritage Corridor.
				Sec. 24. Blue Ridge NHA.
				Sec. 25. Oil Region NHA.
				Sec. 26. Mississippi Gulf Coast NHA.
				Sec. 27. National Aviation Heritage Area.
				Sec. 28. Arabia Mountain NHA.
				Sec. 29. Atchafalaya NHA.
				Sec. 30. Champlain Valley National Heritage
				Partnership.
				Sec. 31. Crossroads of the American Revolution NHA.
				Sec. 32. Freedom’s Frontier NHA.
				Sec. 33. Great Basin National Heritage Route.
				Sec. 34. Gullah/Geechee Cultural Heritage Corridor.
				Sec. 35. Mormon Pioneer NHA.
				Sec. 36. Northern Rio Grande NHA.
				Sec. 37. Upper Housatonic Valley NHA.
				Sec. 38. Abraham Lincoln NHA.
				Sec. 39. Journey Through Hallowed Ground NHA.
				Sec. 40. Niagara Falls NHA.
				Sec. 41. Baltimore NHA.
				Sec. 42. Cache La Poudre River NHA.
				Sec. 43. Freedom’s Way NHA.
				Sec. 44. Kenai Mountains-Turnagain Arm NHA.
				Sec. 45. Mississippi Delta NHA.
				Sec. 46. Mississippi Hills NHA.
				Sec. 47. Muscle Shoals NHA.
				Sec. 48. Northern Plains NHA.
				Sec. 49. Sangre de Christo NHA.
				Sec. 50. South Park NHA.
			
		2.Illinois and
			 Michigan Canal National Heritage CorridorSection 116 of the Illinois and Michigan
			 Canal National Heritage Corridor Act of 1984 (Public Law 98–398; 98 Stat. 1467)
			 is amended to read as follows:
			
				116.No Federal funds may be used to carry out
				this
				title.
				.
		3.John H. Chafee
			 Blackstone River Valley National Heritage CorridorSection
			 10 of the Act entitled An Act To establish the Blackstone River Valley
			 National Heritage Corridor in Massachusetts and Rhode Island (Public
			 Law 99–647; 100 Stat. 3630–31) is amended to read as follows:
			
				10.No Federal funds may be used to carry out
				this Act.
				.
		4.Delaware and
			 Lehigh National Heritage CorridorSection 12 of the Delaware and Lehigh
			 Navigation Canal National Heritage Corridor Act of 1988 (Public Law 100–692;
			 102 Stat. 4558) is amended to read as follows:
			
				12.FundingNo Federal funds may be used to carry out
				this Act.
				.
		5.Southwestern
			 Pennsylvania Heritage Preservation Commission (Path of Progress)Section 105 of An Act To establish in the
			 Department of the Interior the Southwestern Pennsylvania Heritage Preservation
			 Commission, and for other purposes (Public Law 100–698; 102 Stat. 4622) is
			 amended to read as follows:
			
				105.FundingNo Federal funds may be used to carry out
				this
				title.
				.
		6.Cane River
			 NHASection 406 of the Cane
			 River Creole National Historical Park and National Heritage Area Act (16 U.S.C.
			 410ccc–26) is amended to read as follows:
			
				406.FundingNo Federal funds may be used to carry out
				titles III and IV of this
				Act.
				.
		7.Quinebaug and
			 Shetucket Rivers Valley National Heritage CorridorSection
			 109 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act
			 of 1994 (Public Law 103–449; 108 Stat. 4756) is amended to read as follows:
			
				109.FundingNo Federal funds may be used to carry out
				this title.
				.
		8.America's
			 Agricultural Heritage Partnership (Silos and Smokestacks)Section 708 of division II of the Omnibus
			 Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat.
			 4267) is amended to read as follows:
			
				708.FundingNo Federal funds may be used to carry out
				this title.
				.
		9.Augusta Canal
			 NHASection 311 of division II
			 of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law
			 104–333; 110 Stat. 4252) is amended to read as follows:
			
				311.FundingNo Federal funds may be used to carry out
				this title.
				.
		10.Essex
			 NHASection 508 of division II
			 of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law
			 104–333; 110 Stat. 4260) is amended to read as follows:
			
				508.FundingNo Federal funds may be used to carry out
				this title.
				.
		11.Hudson River
			 Valley NHASection 909 of
			 division II of the Omnibus Parks and Public Lands Management Act of 1996
			 (Public Law 104–333; 110 Stat. 4280–81) is amended to read as follows:
			
				909.FundingNo Federal funds may be used to carry out
				this title.
				.
		12.National Coal
			 Heritage AreaSection 108 of
			 division II of the Omnibus Parks and Public Lands Management Act of 1996
			 (Public Law 104–333; 110 Stat. 4244) is amended to read as follows:
			
				108.FundingNo Federal funds may be used to carry out
				this
				title.
				.
		13.Ohio and Erie
			 Canal National Heritage CorridorSection 812 of division II of the Omnibus
			 Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat.
			 4275) is amended to read as follows:
			
				812.FundingNo Federal funds may be used to carry out
				this title.
				.
		14.Steel Industry
			 American Heritage AreaSection
			 409 of division II of the Omnibus Parks and Public Lands Management Act of 1996
			 (Public Law 104–333; 110 Stat. 4256) is amended to read as follows:
			
				409.FundingNo Federal funds may be used to carry out
				this
				title.
				.
		15.Shenandoah
			 Valley Battlefields National Historic DistrictSection 606(j)(2) of division I of the
			 Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110
			 Stat. 4179–80) is amended to read as follows:
			
				(2)FundingNo Federal funds may be used to carry out
				this Act.
				.
		16.South Carolina
			 National Heritage CorridorSection 608 of division II of the Omnibus
			 Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat.
			 4264) is amended to read as follows:
			
				608.FundingNo Federal funds may be used to carry out
				this title.
				.
		17.Tennessee Civil
			 War Heritage AreaSection 209
			 of division II of the Omnibus Parks and Public Lands Management Act of 1996
			 (Public Law 104–333; 110 Stat. 4248) is amended to read as follows:
			
				209.FundingNo Federal funds may be used to carry out
				this
				title.
				.
		18.Automobile NHA
			 (MotorCities)Section 110 of
			 the Automobile National Heritage Area Act (Public Law 105–355; 112 Stat. 3252)
			 is amended to read as follows:
			
				110.FundingNo Federal funds may be used to carry out
				this title.
				.
		19.Lackawanna
			 Valley NHASection 109 of the
			 Lackawanna Valley National Heritage Area Act of 2000 (Public Law 106–278; 114
			 Stat. 818) is amended to read as follows:
			
				109.FundingNo Federal funds may be used to carry out
				this title.
				.
		20.Schuylkill River
			 Valley NHASection 210 of the
			 Schuylkill River Valley National Heritage Area Act (Public Law 106–278; 114
			 Stat. 824) is amended to read as follows:
			
				210.FundingNo Federal funds may be used to carry out
				this title.
				.
		21.Wheeling
			 NHASubsection (h) of the
			 Wheeling National Heritage Area Act of 2000 (section 157 of Public Law 106–291;
			 114 Stat. 967) is amended to read as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this section.
				.
		22.Yuma Crossing
			 NHASection 8 of the Yuma
			 Crossing National Heritage Area Act of 2000 (Public Law 106–319; 114 Stat.
			 1284–85) is amended to read as follows:
			
				8.FundingNo Federal funds may be used to carry out
				this
				Act.
				.
		23.Erie Canalway
			 National Heritage CorridorSection 810 of the Erie Canalway National
			 Heritage Corridor Act (Public Law 106–554; 114 Stat. 2763A–303) is amended to
			 read as follows:
			
				810.FundingNo Federal funds may be used to carry out
				this title.
				.
		24.Blue Ridge
			 NHASection 140(i) of the Blue
			 Ridge National Heritage Area Act of 2003 (title I of Public Law 108–108; 117
			 Stat. 1279) is amended to read as follows:
			
				(i)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		25.Oil Region
			 NHASection 612 of the Oil
			 Region National Heritage Area Act (title VI of division J of Public Law
			 108–447; 118 Stat. 3373) is amended to read as follows:
			
				612.FundingNo Federal funds may be used to carry out
				this
				title.
				.
		26.Mississippi Gulf
			 Coast NHASection 709 of the
			 Mississippi Gulf Coast National Heritage Area Act (title VII of division J of
			 Public Law 108–447; 18 Stat. 3377) is amended to read as follows:
			
				709.FundingNo Federal funds may be used to carry out
				this
				title.
				.
		27.National
			 Aviation Heritage AreaSection
			 511 of the National Aviation Heritage Area Act (title V of division J of Public
			 Law 108–447; 18 Stat. 3367) is amended to read as follows:
			
				511.FundingNo Federal funds may be used to carry out
				this
				title.
				.
		28.Arabia Mountain
			 NHASection 239 of the Arabia
			 Mountain National Heritage Area Act (subtitle C of title II of Public Law
			 109–338; 120 Stat. 1799) is amended to read as follows:
			
				239.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		29.Atchafalaya
			 NHASection 220 of the
			 Atchafalaya National Heritage Area Act (subtitle B of title II of Public Law
			 109–338; 120 Stat. 1795) is amended to read as follows:
			
				220.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		30.Champlain Valley
			 National Heritage PartnershipSection 288 of the Champlain Valley National
			 Heritage Partnership Act of 2006 (subtitle G of title II of Public Law 109–338;
			 120 Stat. 1824) is amended to read as follows:
			
				288.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		31.Crossroads of
			 the American Revolution NHASection 297G of the Crossroads of the
			 American Revolution National Heritage Area Act of 2006 (subtitle J of title II
			 of Public Law 109–338; 120 Stat. 1844) is amended to read as follows:
			
				297G.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		32.Freedom’s
			 Frontier NHASection 268 of
			 the Freedom’s Frontier National Heritage Area Act (subtitle E of title II of
			 Public Law 109–338; 120 Stat. 1813) is amended to read as follows:
			
				268.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		33.Great Basin
			 National Heritage RouteSection 291I of the Great Basin National
			 Heritage Route Act (subtitle H of title II of Public Law 109–338; 120 Stat.
			 1831) is amended to read as follows:
			
				291I.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		34.Gullah/Geechee
			 Cultural Heritage CorridorSection 295K of the Gullah/Geechee Cultural
			 Heritage Act (subtitle I of title II of Public Law 109–338; 120 Stat. 1837) is
			 amended to read as follows:
			
				295K.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		35.Mormon Pioneer
			 NHASection 259 of the Mormon
			 Pioneer National Heritage Area Act (subtitle D of title II of Public Law
			 109–338; 120 Stat. 1807) is amended to read as follows:
			
				259.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		36.Northern Rio
			 Grande NHASection 209 of the
			 Northern Rio Grande National Heritage Area Act (subtitle A of title II of
			 Public Law 109–338; 120 Stat. 1790) is amended to read as follows:
			
				209.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		37.Upper Housatonic
			 Valley NHASection 280A of the
			 Upper Housatonic Valley National Heritage Area Act (subtitle F of title II of
			 Public Law 109–338; 120 Stat. 1819) is amended to read as follows:
			
				280A.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		38.Abraham Lincoln
			 NHASection 449 of the
			 Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 824)
			 is amended to read as follows:
			
				449.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		39.Journey Through
			 Hallowed Ground NHASection
			 409 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122
			 Stat. 809) is amended to read as follows:
			
				409.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		40.Niagara Falls
			 NHASection 430 of the
			 Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 817)
			 is amended to read as follows:
			
				430.FundingNo Federal funds may be used to carry out
				this
				subtitle.
				.
		41.Baltimore
			 NHASection 8005(h) of the
			 Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1253)
			 is amended to read as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		42.Cache La Poudre
			 River NHASection 8002(h) of
			 the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
			 1234) is amended to read as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		43.Freedom’s Way
			 NHASection 8006(i) of the
			 Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1260)
			 is amended to read as follows:
			
				(i)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		44.Kenai
			 Mountains-Turnagain Arm NHASection 8010(h) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11; 123 Stat. 1287) is amended to read
			 as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		45.Mississippi
			 Delta NHASection 8008(h) of
			 the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
			 1275) is amended to read as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		46.Mississippi
			 Hills NHASection 8007(h) of
			 the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
			 1267) is amended to read as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		47.Muscle Shoals
			 NHASection 8009(i) of the
			 Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1281)
			 is amended to read as follows:
			
				(i)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		48.Northern Plains
			 NHASection 8004(h) of the
			 Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1246)
			 is amended to read as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		49.Sangre de
			 Christo NHASection 8001(h) of
			 the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
			 1229) is amended to read as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		50.South Park
			 NHASection 8003(h) of the
			 Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1240)
			 is amended to read as follows:
			
				(h)FundingNo Federal funds may be used to carry out
				this
				section.
				.
		
